                                                                                                     Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

BAXTER-HORTON v. DOLLAR TREE STORES, INC.                          Case No.: 18cv2603 LAB(RBB)
                                                                 Time Spent:

HON. RUBEN B. BROOKS                  CT. DEPUTY VICKY LEE                  Rptr.

                                                  Attorneys
                      Plaintiffs                                              Defendants




 PROCEEDINGS:               ☐ In Chambers                     ☐ In Court                 ☐ Telephonic


On January 3, 2019, Plaintiff filed an Application for Telephonic Appearance at the Early Neutral Evaluation
Conference (“ENE”) scheduled for January 9, 2019 [ECF No. 7]. Defendant filed an opposition to Plaintiff’s
application on January 4, 2019 [ECF No. 8]. The Notice and Order Setting Early Neutral Evaluation
Conference, issued on November 15, 2018, requires all parties to personally attend the ENE. Plaintiff’s
application fails to establish good cause for Plaintiff to be excused from personally appearing at the ENE.
Although Plaintiff claims she is unable to drive, she has been on notice of the ENE for seven weeks and should
be able to make arrangements for alternate transportation. Accordingly, Plaintiff’s application is DENIED.




DATE: January 7, 2019                         IT IS SO ORDERED:
                                                                           Ruben B. Brooks,
                                                                           U.S. Magistrate Judge
cc: Judge Burns
  All Parties of Record
